Citation Nr: 0831164	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO. 04-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for degenerative 
arthritis of the cervical spine. 

2. Entitlement to service connection for degenerative 
arthritis of the lumbar spine. 

3. Entitlement to service connection for a left knee strain. 

4. Entitlement to service connection for a right knee strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
September 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and December 2003 rating 
decisions of the Atlanta, Georgia Department of Veterans 
Affairs (VA) Regional Office (RO). 

The Board remanded the claims in January 2007 for further 
development. 


FINDINGS OF FACT

1. The veteran's left knee disability is caused by his 
service-connected left tibia/fibula fracture. 

2. The veteran's right knee disorder, degenerative arthritis 
of the cervical spine, and degenerative arthritis of the 
lumbar spine is not due to or the result of the veteran's 
service-connected left tibia/fibula fracture. 


CONCLUSIONS OF LAW

1. Left medial meniscus tear (left knee disability also known 
as left knee strain) is secondary to the veteran's service-
connected left tibia/fibula fracture. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310 (2007). 

2. The criteria for the establishment of secondary service 
connection for a right knee disorder, degenerative arthritis 
of the cervical spine, and degenerative arthritis of the 
lumbar spine are not approximated. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in January 2003. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
February 2007. Further, since the preponderance of the 
evidence is against the claims of secondary service 
connection for right knee strain, degenerative arthritis of 
the cervical spine and degenerative arthritis of the lumbar 
spine, any question as to the appropriate disability rating 
and effective date to be assigned is moot. The claim of 
secondary service connection for disability of the left knee 
is granted and the rating and the date for the award of 
benefits will be decided when the RO effectuates the claim. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA medical evidence to include VA outpatient 
treatment records, a VA medical opinion, and statements from 
the veteran. The veteran was also given the opportunity to 
submit any additional records that he may have. There are no 
known additional records or information to obtain. As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claims.


Secondary Service Connection

The veteran asserts that his left knee disorder, right knee 
disorder, degenerative arthritis of the cervical spine, and 
degenerative arthritis of the lumbar spine are secondary to 
his service-connected bilateral tibia/fibula fractures. He 
argues that as a result, service connection is warranted for 
all of these disorders. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is warranted for a left knee medial 
meniscus tear, secondary to the veteran's service-connected 
left tibia/fibula fracture. The Board is also of the opinion 
that secondary service connection is not warranted for a 
right knee disorder, degenerative arthritis of the cervical 
spine, and degenerative arthritis of the lumbar spine. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc). Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448. 
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995. Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In August 2003, the veteran underwent a VA (QTC) examination. 
The veteran complained of his bilateral knee pain, and 
cervical and lumbar spine symptoms. He  related them to the 
fracture of his left tibia/fibula, which occurred in service. 
He had been treated for his knee pain with anti-inflammatory 
medications and narcotic pain medication. He complained of 
pain, aching, and swelling of the knees and spines. 

X-ray examination of the left knee showed a small medial 
collateral ligament calcification. X-rays of the right knee 
showed a normal study. X-rays of the cervical spine showed 
minimal degenerative changes. X-rays of the lumbar spine 
showed minimal degenerative changes and mild atherosclerosis. 
The diagnoses were bilateral knee strain, and degenerative 
joint disease of the cervical and lumbar spines. 

Pursuant to the January 2007 Board remand, an April 2008 
review of the August 2003 VA (QTC) examination was performed 
and the examiner was asked to provide an opinion as to the 
etiology of the veteran's bilateral knee disorders and 
degenerative joint disease of the cervical and lumbar spines. 
The claims folder was reviewed by the examiner. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 

The examiner indicated that in reviewing the claims folder, 
he noted that the veteran had been treated in a VA orthopedic 
clinic for bilateral knee pain, and underwent an MRI that was 
positive for a horizontal cleavage tear of the left medial 
meniscus. He observed that this type of tear was correlated 
as commonly seen in a knee that had gone on to significant 
degenerative joint disease and it was very possible that mild 
to moderate varus or apex lateral angulation of his distal 
tibia/fibula fracture could have caused increased stress 
across the medial compartment of his left knee, which could 
have led to a medial meniscus tear which could be the cause 
of his significant left knee pain. The examiner stated that 
the veteran's left medial meniscus tear was as least as 
likely as not caused by or the result of his left 
tibia/fibula fracture. 

As to the veteran's right knee disorder, the examiner 
indicated that after a review of the medical evidence, he did 
not note anything documenting a knee strain. He stated that a 
knee strain was an acute traumatic injury to a tendon and he 
did not see anything documenting such an injury. As opposed 
to the left knee meniscus tear, he also stated that he did 
not see evidence of a similar meniscus tear on the right 
based on the August 2003 QTC examination. 

As to the degenerative arthritis of the veteran's cervical 
and lumbar spines, the examiner stated that it was his 
opinion that mild to moderate varus deformity of the ankle 
was unlikely to cause any significant increased stress on the 
veteran's cervical or lumbar spine. He related that it was 
his opinion that the veteran's degenerative arthritis of the 
cervical and lumbar spines were not caused or the result of 
his bilateral tibia/fibula fracture. The bases for this 
opinion was that mild to moderate apex lateral angulation of 
both lower extremities near the ankle should not increase 
force across the joints of the level of the cervical or 
lumbar spine to the degree that it would cause any advance 
degeneration to any more significant level than that of any 
normal day to day activity of any other patient. 

When reviewing the evidence in its entirety, the evidence is 
favorable to the veteran's claim of secondary service 
connection for his left knee disorder. The veteran's left 
knee disorder shows a medial meniscus tear on both x-ray and 
MRI examination. The examiner reported that it was at least 
as likely as not that the veteran's left medial meniscus tear 
was the result of his service-connected left tibia/fibula 
fracture. As a result, service connection for left medial 
meniscus tear (left knee disability also known as left knee 
strain), secondary to the veteran's service-connected left 
tibia/fibula fracture is warranted. 

However, service connection is not warranted for the 
veteran's right knee disorder and his cervical and lumbar 
spine disorders. The veteran's right knee disorder, according 
to the examiner, showed no documentation of a strain in the 
medical evidence or by way of an x-ray or MRI. In order to 
prevail on a claim for service connection, there must be 
current evidence of the claimed disability. See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). While the veteran 
complained of pain in the right knee and sought treatment 
thereof, pain does not by itself, without a diagnosed or 
identifiable underlying malady or condition, constitute a 
disability for which service connection may be granted. See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001). 
Since the veteran has presented no right knee disorder 
secondary to a service-connected disability that results in 
chronic pain, there is no basis upon which to grant service 
connection. 

Finally, secondary service connection for cervical and lumbar 
spine degenerative joint disease is also not warranted. 
Although the veteran is diagnosed with degenerative joint 
disease of both the cervical and lumbar spines, the 
comprehensive opinion provided by the examiner in April 2008 
did not link either degenerative joint disease to the 
veteran's service-connected bilateral tibia/fibula fractures. 
Since the force caused across the veteran's cervical and 
lumbar spines would not advance any degeneration of the 
spines any more significantly than any other normal activity 
of any other patient, there is no basis for which to grant 
service connection. Moreover, there is no other medical 
evidence of record which links cervical or lumbar 
degenerative joint disease to the veteran's service-connected 
bilateral tibia/fibula fractures. 

A diagnosis alone is not enough. There must be a link between 
the veteran's service-connected disability and the claimed 
disability to warrant secondary service connection. See Pond 
v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998)((Holdings that in order to establish 
service connection, there must be (1) evidence of an injury 
in military service or a disease that began in or was made 
worse during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event)). As such, secondary 
service connection for cervical and lumbar degenerative joint 
disease is not warranted. 

As a matter of clarification, in its January 2007 remand, the 
Board directed inquiry as to whether the veteran's claimed 
spine disorders were secondary to his service-connected 
bilateral tibia/fibula fractures as was specifically argued 
by the veteran, and if they were related to an incident of 
military service - the latter being based upon the cases of 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000) and  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) which held that VA 
had duties to develop and adjudicate claims under all 
theories of entitlement). While the examiner addressed the 
secondary service connection theory of entitlement as 
proffered by the veteran, he did not do so as to the question 
of direct service connection.

The Board has considered whether corrective action is 
required, under Stegall v. West, 11 Vet. App. 268 (1998), 
which held that where remand directives have not been 
complied with, error as a matter of law results. However, the 
Court recently held in Robinson v. Mansfield, 21 Vet. App. 
545 (2008), that VA was not required to raise, on its own, 
"all possible" theories of entitlement, as occurred in this 
matter in the Board's January 2007 remand. Instead, the Court 
noted that VA is not required to develop and discuss a theory 
of entitlement that is not raised by the claimant or by the 
record. The Court specifically rejected the veteran-
appellant's assertion that under Schroeder, an appeal decided 
under the formerly-applicable law regarding well-grounded 
claims, VA was required to consider all theories of benefit 
entitlement. c.f. Bingham v. Nicholson, 421 F.3d 1346 
(Fed.Cir. 2005) ((Rejecting veteran's contention that the 
failure of the RO to consider presumptive service connection, 
while denying service connection on a direct basis, rendered 
the entirety of the service connection claim open, not 
necessitating requirement to submit new and material evidence 
to reopen claim. The Court observed that "finality attaches 
once a claim for benefits is disallowed, not when a 
particular theory (of entitlement to service connection) is 
rejected)). 


There is no basis in this matter to conclude that a direct 
theory of entitlement as to the spinal disorders is 
reasonably raised by the record. The service medical record 
evidence is devoid of any mention of cervical or lumbar 
symptoms, and the QTC examiner's opinion comprehensively 
demonstrates no right knee disorder has been diagnosed as 
above.   

ORDER

Service connection for left medial meniscus tear (left knee 
disability also known as left knee strain) is granted. 

Service connection for a right knee strain is denied.

Service connection for degenerative joint disease of the 
cervical spine is denied.

Service connection for degenerative joint disease of the 
lumbar spine is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


